Citation Nr: 1450264	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO.  12-15 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran, his father, and his witness


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1998 to March 2005.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran and his witnesses testified at a hearing before the undersigned in March 2014.  A transcript is of record.

The issue of entitlement to a disability rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD) was raised during the Veteran's March 2014 hearing.  This issue, however, has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran seeks entitlement to a TDIU.  Currently, he does not meet the combined disability rating requirements for entitlement to a TDIU on a schedular basis.  Nonetheless, during his March 2014 hearing, the Veteran's representative raised the issue of entitlement to a higher disability rating for PTSD.  

Where entitlement to a TDIU depends, at least in part, on the rating assignment for service-connected PTSD, the issues are inextricably intertwined; thus, adjudication of the TDIU issue must be deferred.  See Begin v. Derwinski, 3 Vet. App. 257, 258 (1992).

Additionally, an adequate medical opinion regarding the effects of the Veteran's service-connected disabilities, together, on his ability to secure or follow substantially gainful employment is required in order for the Board to fairly adjudicate the TDIU claim.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994); see also Ferraro v. Derwinski, 1 Vet. App. 362, 331-32 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the issue of entitlement to a disability rating in excess of 30 percent for PTSD.  This issue should not be certified to the Board, unless the Veteran perfects an appeal with regard to the issue.

2.  Obtain a VA medical opinion with respect to whether the Veteran's service-connected disabilities (i.e., PTSD, lumbar spine disability, and associated sciatic disability), combined, have rendered him unable to secure or follow a substantially gainful occupation for which his education and experience would qualify him.

Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by nonservice-connected disabilities are not to be considered.

The examiner must review a copy of this REMAND and the complete claims file.  If examination of the Veteran is recommended in order to provide the requested opinion, such should be undertaken.

The examiner must provide reasons for all opinions, and should specifically address all medical evidence and lay contentions of record concerning the effects of service-connected disabilities on the Veteran's employability.  

3.  Readjudicate the TDIU claim.  For any period since November 2010 where the Veteran was unemployed and did not meet the schedular rating requirements for TDIU; refer the claim to the Director of VA's Compensation and Pension Service for adjudication pursuant to 38 C.F.R. § 4.16(b).

4. If the benefits sought on appeal are not granted in full, issue a supplemental statement of the case; and return this appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

